Citation Nr: 0702007	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-24 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from August 1969 until 
September 1971.  He was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.


The issue of entitlement to a total disability rating based 
on individual unemployability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been productive of complaints of memory problems, 
anxiety, and impaired sleep; objectively, the veteran had 
normal speech, no panic attacks, the ability to maintain 
effective social relationships, and no impairment in 
comprehension, memory, intelligence, or judgment, with a 
Global Assessment of Functioning (GAF) score of 60 upon VA 
examination.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his PTSD.  In this regard, because the March 2003 
rating decision granted the veteran's claim of entitlement to 
service connection, such claim is now substantiated.  His 
filing of a notice of disagreement as to the March 2003 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the PTSD disability 
at issue (38 C.F.R. § 4.130, DC 9411), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the 30 percent evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.

The Board notes that in a July 2004 statement in support of 
his claim the veteran reported being treated at the VA 
medical center in Cincinnati.  In October 2004, the RO 
requested all treatment records regarding the veteran from 
this VA facility during 1995 and 1996.  A faxed response 
dated in December 2004 indicated that the veteran was not 
seen during the requested time frame.  In light of the 
foregoing, it appears that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 
In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  

VA's Schedule for rating mental disorders reads, in pertinent 
part, as follows:

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411.



Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 
to 80 indicates the examinee has, if at all, symptoms that 
are transient or expectable reactions to psychosocial 
stressors but no more than slight impairment in social, 
occupational or school functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 
46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The veteran asserts that an initial evaluation in excess of 
30 percent is warranted for his service-connected PTSD.  
After reviewing the evidence of record, the Board finds that 
the veteran's disability picture is appropriately reflected 
by the 30 percent evaluation throughout the entirety of the 
rating period on appeal and that a higher rating is not 
warranted, as discussed below.

The competent evidence fails to reveal communication 
difficulties.  In fact, upon VA examination in December 2002, 
the veteran's speech was clear and unpressured.  The 
veteran's behavior was appropriate and he was fully 
cooperative.  With regard to weekly or more frequent panic 
attacks, the December 2002 VA examination report noted that 
the veteran reported a history of approximately 8-9 panic 
attacks.  Regarding comprehension skills, the VA examiner 
noted the veteran had become mildly confused with the 
directions to the Clock Drawing Test.  There was no 
indication of intellectual deficit upon either VA examination 
or throughout the VA treatment records.  In fact, the VA 
examination report revealed that the veteran had a logical, 
linear thought process that was free of any suggestions of 
delusions or hallucinations.  With respect to recall, the 
2002 examiner found the veteran had some difficulty with 
short-term auditory recall.  However, the examiner opined 
that repetition could improve his auditory memory.  The 
veteran's visual memory was significantly more efficient 
(than his auditory) and above average for his age, for both 
immediate and delayed recall.  With respect to judgment and 
abstract thinking, the record fails to demonstrate 
impairment.

Regarding occupational functioning, the veteran has stated 
that his PTSD has made it difficult for him to hold a job.  
The 2002 VA examination reported indicates that the veteran 
has had approximately 18-19 jobs since being discharged from 
service.  These jobs include working in retail sales and in 
factories.  It was noted that the veteran frequently quit 
various jobs because he would disagree with those having 
authority over him.  However, the Board finds that the 
evidence of record does not demonstrate that the veteran's 
PTSD symptomatology has limited his employability to the 
extent that the next-higher 50 percent evaluation would be 
appropriate.  The record does not indicate any firings due to 
his PSTD symptoms.  Further, he owns his own house and worked 
1 day per week at the local VFW.  The Board notes that after 
VA examination in 2002 the veteran had an Axis I diagnosis of 
mood disorder, not otherwise specified.

The Board observes that the veteran has had minimal 
difficulty in establishing effective social relationships.  
The 2002 VA examination report shows that the veteran has 
been divorced for over 12 years.  He has 2 step-children and 
is still fond of them.  He plays music in church and enjoys 
browsing at flea markets.  His main social outlet is his 
affiliation other Vietnam veterans.  The examiner also noted 
that the veteran was well-groomed.  Based on the preceding, 
the Board finds the overall weight of the evidence fails to 
reveal social impairment of such severity as to allow for a 
finding that his disability picture is more analogous to the 
next-higher 50 percent rating under Diagnostic Code 9411.

The Board acknowledges the veteran's complaints and findings 
of record indicating his PTSD symptoms of impaired sleep, 
anxiousness, and memory problems.  Additionally, the veteran 
has indicated difficulty in dealing with authority and some 
mild difficulties dealing with impulse control.  The Board 
observes that above VA examination and treatment reports do 
not indicate a history of inpatient psychiatric care or 
hospitalizations.  The veteran has reported past suicidal 
ideation, but the 2002 VA examiner noted that there have not 
been any attempts.  The Board finds that these symptoms have 
been appropriately reflected in the 30 percent evaluation 
currently in effect throughout the rating period on appeal.  
Based on all of the foregoing, the veteran's PTSD symptoms 
have not led to a degree of social and occupational 
impairment commensurate with the next-higher 50 percent 
evaluation under the general rating schedule for mental 
disorders.

The Board notes that treatment records dated in January 2004 
and in February 2004 indicate that veteran's PTSD symptoms 
have been stable.  The January 2004 outpatient treatment 
record noted that the veteran's depression was stable on 
Zoloft.  Meanwhile, a PTSD screen was conducted in February 
2004 and the result was negative.  Based on the foregoing and 
in viewing the disability in relation to its history, the 
Board finds that an examination is not necessary and that no 
prejudice to the veteran results from adjudicating the claim 
on the basis of the evidence of record.  See 38 C.F.R. §§ 4.1 
and 3.159(c)(4).

In determining that the veteran's PTSD is appropriately 
reflected by the current 30 percent evaluation, the Board 
further relies on a GAF score of 60 indicated upon VA 
examination conducted in December 2002.  The Board finds this 
GAF score to be highly probative because it was provided 
after the VA examiner reviewed the claims folder and 
conducted a complete psychological examination.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (stating that a 
factor for assessing the probative value of a medical opinion 
includes the thoroughness and detail of it).  As described 
above, a GAF score of 51 to 60 indicates the examinee has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The Board finds that 
the PTSD symptoms demonstrated in the record are consistent 
with the assigned GAF score of 60.  

In conclusion, the Board finds that the veteran's 30 percent 
disability rating for PTSD is appropriate over the entirety 
of the rating period on appeal.  The overwhelming majority of 
the criteria associated with the next-higher 50 percent 
evaluation for PTSD have not been demonstrated in the record.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.


	(CONTINUED ON NEXT PAGE)




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, to 
include an increased rating claim or claim for TDIU.

A review of the claims file does not indicate the veteran has 
received adequate VCAA notice with regard to his claim of 
entitlement to a TDIU.  The July 2004 notice letter failed to 
inform the veteran of what the evidence must show to support 
his claim for TDIU and it was not indicated on the list of 
enclosures that a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, was provided 
to the veteran to assist him in providing employment 
information to VA in order to support his TDIU claim.  
Furthermore, the veteran has not been apprised that an 
effective date will be assigned in the event of award of the 
benefit sought, or the matters for consideration in such 
assignment.  

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
veteran's claim of entitlement to a TDIU, 
in accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  The veteran 
should also be provided, and requested to 
complete, a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability.

Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for TDIU, including which evidence, 
if any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his claim to the 
VA.  

Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating, or is necessary 
to substantiate, the elements of the 
claim.  Also, the veteran should be 
informed that an effective date will be 
assigned in the event of an award of the 
benefit sought, per Dingess.

2.  If additional evidence is received, 
readjudicate the issue of entitlement to 
TDIU.  If the benefit sought remains 
denied, issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


